Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”), by and between LENDER
PROCESSING SERVICES, INC., a Delaware corporation (the “Company”), and Thomas L.
Schilling (the “Employee”), is made and entered into on this thirtieth (30th)
day of September, 2010 and shall be effective as of November 1, 2010 (the
“Effective Date”); provided, however, that the provisions of Section 9 shall be
enforceable upon the execution of this Agreement even if the Agreement is
terminated prior to the Effective Date. In consideration of the mutual covenants
and agreements set forth herein, the parties agree as follows:
     1. Purpose. The purpose of this Agreement is (i) to recognize Employee’s
significant contributions to the overall financial performance and success of
the Company, (ii) to protect the Company’s business interests through the
addition of restrictive covenants, and (iii) to provide a single, integrated
document which shall provide the basis for Employee’s continued employment by
the Company. Each party hereby acknowledges and agrees that, except as may be
otherwise specifically provided in this Agreement, there are no other agreements
between the parties relating to the subject matter hereof, and this Agreement
shall be the only agreement between the parties defining the terms of Employee’s
continued employment with Company.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company employs Employee to serve as its Executive Vice President
and Chief Financial Officer. Employee accepts such employment and agrees to
undertake and discharge the duties, functions and responsibilities commensurate
with the aforesaid position and such other duties and responsibilities as may be
prescribed from time to time by the Chief Executive Officer (the “CEO”) or the
Board of Directors of the Company (the “Board”). Employee shall devote
substantially all of his business time, attention and effort to the performance
of his duties hereunder and shall not engage in any business, profession or
occupation, for compensation or otherwise without the express written consent of
the CEO or Board, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with Employee’s duties.
     3. Term. This Agreement shall commence on the Effective Date and, unless
terminated as set forth in Section 8, continue through December 31, 2013. This
Agreement shall be extended automatically for successive one (1) year periods
(the initial period and any extensions being collectively referred to as the
“Employment Term”). Either party may terminate this Agreement as of the end of
the then-current period by giving written notice at least thirty (30) days prior
to the end of that period. Notwithstanding any termination of this Agreement or
Employee’s employment, Sections 8 and 9 shall remain in effect until all
obligations and benefits that accrued prior to termination are satisfied.
     4. Salary. During the Employment Term, Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of no less than
$475,000 per year, payable at the time and in the manner dictated by Company’s
standard payroll policies. Such minimum annual base salary may be periodically
reviewed and increased (but not decreased without Employee’s express written
consent) at the discretion of the CEO, Board or Compensation Committee of the
Board (the “Committee”) to reflect, among other matters, cost

 



--------------------------------------------------------------------------------



 



of living increases and performance results (such annual base salary, including
any increases pursuant to this Section 4, the “Annual Base Salary”).
     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which
Company or an affiliate of Company may from time to time make available to
Employee, Employee shall be entitled to the following during the Employment
Term:

  (a)   the standard Company benefits enjoyed by Company’s other top executives
as a group;     (b)   medical and other insurance coverage (for Employee and any
covered dependents) provided by Company to its other top executives as a group;
    (c)   supplemental disability insurance sufficient to provide two-thirds of
Employee’s pre-disability Annual Base Salary;     (d)   an annual incentive
bonus opportunity under Company’s annual incentive plan (“Annual Bonus Plan”)
with such opportunity to be earned based upon attainment of performance
objectives established by the Board or Committee (“Annual Bonus”). Employee’s
target Annual Bonus under the Annual Bonus Plan shall be no less than 100% of
Employee’s Annual Base Salary, with a maximum of up to 200% of Employee’s Annual
Base Salary (collectively, the target and maximum are referred to as the “Annual
Bonus Opportunity”). Employee’s Annual Bonus Opportunity may be periodically
reviewed and increased (but not decreased without Employee’s express written
consent) at the discretion of the Committee, Board or CEO. The Annual Bonus
shall be paid no later than the March 15th first following the calendar year to
which the Annual Bonus relates; and     (e)   participation in Company’s equity
incentive plans. On the Effective Date, or as soon thereafter as may be approved
by the Committee, Employee shall receive (i) an initial grant of restricted
shares having a fair value of approximately $400,000 on the date of grant (the
“Retention Award”); and (ii) a 2010 annual equity incentive award with a fair
value of approximately $1.4 million (the “2010 Equity Award”) on the date of
grant, with half of the value of the award to be made in non-qualified stock
options and the other half to be made in performance-based restricted shares.
The Retention Award shall vest as follows: 40% on the first anniversary of the
date of grant, and the remaining 60% on the second anniversary of the date of
grant. The 2010 Equity Award will vest ratably over three years from the date of
grant, subject to the satisfaction of performance-based vesting criteria that
must be met for any of the restricted shares to vest, and shall be subject to
the same terms and conditions as annual equity incentive awards made to
Company’s other executives.

     6. Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to reasonable paid vacation periods consistent with
Employee’s position and in accordance with Company’s standard policies, or as
the CEO, Board or

2



--------------------------------------------------------------------------------



 



Committee may approve. In addition, Employee shall be entitled to such holidays
consistent with Company’s standard policies or as the CEO, Board or Committee
may approve.
     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under Company’s expense reimbursement policy.
     8. Termination of Employment. Company or Employee may terminate Employee’s
employment at any time and for any reason in accordance with Subsection 8(a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee’s employment. The Employment Term shall terminate automatically upon
Employee’s death.

  (a)   Notice of Termination. Any purported termination of Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in Section 24. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice that indicates the
Date of Termination (as that term is defined in Subsection 8(b)) and, with
respect to a termination due to Cause (as that term is defined in Subsection
8(d)), Disability (as that term is defined in Subsection 8(e)) or Good Reason
(as that term is defined in Subsection 8(f)), sets forth in reasonable detail
the facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from Company shall specify whether the
termination is with or without Cause or due to Employee’s Disability. A Notice
of Termination from Employee shall specify whether the termination is with or
without Good Reason or due to Disability.     (b)   Date of Termination. For
purposes of this Agreement, “Date of Termination” shall mean the date specified
in the Notice of Termination (but in no event shall such date be earlier than
the thirtieth (30th) day following the date the Notice of Termination is given)
or the date of Employee’s death.     (c)   No Waiver. The failure to set forth
any fact or circumstance in a Notice of Termination, which fact or circumstance
was not known to the party giving the Notice of Termination when the notice was
given, shall not constitute a waiver of the right to assert such fact or
circumstance in an attempt to enforce any right under or provision of this
Agreement.     (d)   Cause. For purposes of this Agreement, a termination for
“Cause” means a termination by Company based upon Employee’s: (i) persistent
failure to perform duties consistent with a commercially reasonable standard of
care (other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason);
(ii) willful neglect of duties (other than due to a physical or mental
impairment or due to an action or inaction directed by Company that would
otherwise constitute Good Reason); (iii)

3



--------------------------------------------------------------------------------



 



      conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty; (iv) material breach of this Agreement; or
(v) failure to materially cooperate with or impeding an investigation authorized
by the Board.     (e)   Disability. For purposes of this Agreement, a
termination based upon “Disability” means a termination by Company based upon
Employee’s entitlement to long-term disability benefits under Company’s
long-term disability plan or policy, as the case may be, as in effect on the
Date of Termination.     (f)   Good Reason. For purposes of this Agreement, a
termination for “Good Reason” means a termination by Employee during the
Employment Term based upon the occurrence (without Employee’s express written
consent) of any of the following:

  (i)   a material diminution in Employee’s position or title, or the assignment
of duties to Employee that are materially inconsistent with Employee’s position
or title;     (ii)   a material diminution in Employee’s Annual Base Salary or
Annual Bonus Opportunity;     (iii)   within six (6) months immediately
preceding or within two (2) years immediately following a Change in Control:
(A) a material adverse change in Employee’s status, authority or responsibility
(e.g., the Company has determined that a change in the department or functional
group over which Employee has managerial authority would constitute such a
material adverse change); (B) a change in the person to whom Employee reports
that results in a material adverse change to the Employee’s service relationship
or the conditions under which Employee performs his duties; (C) a material
adverse change in the position to whom Employee reports or a material diminution
in the authority, duties or responsibilities of that position; (D) a material
diminution in the budget over which Employee has managing authority; or (E) a
material change in the geographic location of Employee’s principal place of
employment, which is currently Jacksonville, Florida (e.g., the Company has
determined that a relocation of more than thirty-five (35) miles would
constitute such a material change); or     (iv)   a material breach by the
Company of any of its obligations under this Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to Company specifying the condition or
event relied upon for such termination either: (x) within ninety (90) days of
the initial existence of such event; or

4



--------------------------------------------------------------------------------



 



(y) in the case of an event predating a Change in Control, within ninety
(90) days of the Change in Control; and (2) Company fails to cure the condition
or event constituting Good Reason within thirty (30) days following receipt of
Employee’s Notice of Termination.
     9. Obligations of Company Upon Termination.

  (a)   Termination by Company for a Reason Other than Cause, Death or
Disability and Termination by Employee for Good Reason. If Employee’s employment
is terminated by: (1) Company for any reason other than Cause, Death or
Disability; or (2) Employee for Good Reason:

  (i)   Company shall pay Employee the following (for the avoidance of doubt,
the amounts payable under this Section 9(a)(i) shall be referred to collectively
as the “Accrued Obligations”): (A) within five (5) business days after the Date
of Termination, any earned but unpaid Annual Base Salary; (B) within a
reasonable time following submission of all applicable documentation, any
expense reimbursement payments owed to Employee for expenses incurred prior to
the Date of Termination; and (C) no later than March 15th of the year in which
the Date of Termination occurs, any earned but unpaid Annual Bonus payments
relating to the prior calendar year;     (ii)   Company shall pay Employee no
later than March 15th of the calendar year following the year in which the Date
of Termination occurs, a prorated Annual Bonus based upon the actual Annual
Bonus that would have been earned by Employee for the year in which the Date of
Termination occurs (based upon the target Annual Bonus opportunity in the year
in which the Date of Termination occurred, or the prior year if no target Annual
Bonus opportunity has yet been determined, and the actual satisfaction of the
applicable performance measures, but ignoring any requirement under the Annual
Bonus plan that Employee must be employed on the payment date) multiplied by the
percentage of the calendar year completed before the Date of Termination;    
(iii)   Company shall pay Employee, within thirty (30) business days after the
Date of Termination, a lump-sum payment equal to 300% of the sum of:
(A) Employee’s Annual Base Salary in effect immediately prior to the Date of
Termination (disregarding any reduction in Annual Base Salary to which Employee
did not expressly consent in writing); and (B) the highest Annual Bonus paid to
Employee by Company within the three (3) years preceding his termination of
employment or, if higher, the target Annual Bonus opportunity in the year in
which the Date of Termination occurs;     (iv)   All stock option, restricted
stock and other equity-based incentive awards granted by Company that were
outstanding but not vested as of the Date of Termination shall become
immediately vested and/or payable, as the case may be; unless the equity
incentive awards are based upon satisfaction of

5



--------------------------------------------------------------------------------



 



      performance criteria; in which case, they will only vest pursuant to their
express terms; and     (v)   As long as Employee pays the full monthly premiums
for COBRA coverage, Company shall provide Employee and, as applicable,
Employee’s eligible dependents with continued medical and dental coverage, on
the same basis as provided to Company’s active executives and their dependents
until the earlier of: (i) three (3) years after the Date of Termination; or
(ii) the date Employee is first eligible for medical and dental coverage
(without pre-existing condition limitations) with a subsequent employer. In
addition, within thirty (30) business days after the Date of Termination,
Company shall pay Employee a lump sum cash payment equal to thirty-six monthly
medical and dental COBRA premiums based on the level of coverage in effect for
the Employee (e.g., employee only or family coverage) on the Date of
Termination.

  (b)   Termination by Company for Cause and by Employee without Good Reason. If
Employee’s employment is terminated by Company for Cause or by Employee without
Good Reason, Company’s only obligation under this Agreement shall be payment of
any Accrued Obligations.     (c)   Termination due to Death or Disability. If
Employee’s employment is terminated due to death or Disability, Company shall
pay Employee (or to Employee’s estate or personal representative in the case of
death), within thirty (30) business days after the Date of Termination: (i) any
Accrued Obligations; plus (ii) a prorated Annual Bonus based upon the target
Annual Bonus opportunity in the year in which the Date of Termination occurred
(or the prior year if no target Annual Bonus opportunity has yet been
determined) multiplied by the percentage of the calendar year completed before
the Date of Termination; plus (iii) the unpaid portion of the Annual Base Salary
for the remainder of the Employment Term.     (d)   Definition of Change in
Control. For purposes of this Agreement, the term “Change in Control” shall mean
that the conditions set forth in any one of the following subsections shall have
been satisfied:

  (i)   the acquisition, directly or indirectly, by any “person” (within the
meaning of Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of
“beneficial ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of
securities of Company possessing more than 50% of the total combined voting
power of all outstanding securities of Company;     (ii)   a merger or
consolidation in which Company is not the surviving entity, except for a
transaction in which the holders of the outstanding voting securities of Company
immediately prior to such merger or consolidation hold, in the aggregate,
securities possessing more than 50% of the total

6



--------------------------------------------------------------------------------



 



      combined voting power of all outstanding voting securities of the
surviving entity immediately after such merger or consolidation;     (iii)   a
reverse merger in which Company is the surviving entity but in which securities
possessing more than 50% of the total combined voting power of all outstanding
voting securities of Company are transferred to or acquired by a person or
persons different from the persons holding those securities immediately prior to
such merger;     (iv)   during any period of two (2) consecutive years during
the Employment Term or any extensions thereof, individuals, who, at the
beginning of such period, constitute the Board, cease for any reason to
constitute at least a majority thereof, unless the election of each director who
was not a director at the beginning of such period has been approved in advance
by directors representing at least two-thirds of the directors then in office
who were directors at the beginning of the period;     (v)   the sale, transfer
or other disposition (in one transaction or a series of related transactions) of
assets of Company that have a total fair market value equal to or more than
one-third of the total fair market value of all of the assets of Company
immediately prior to such sale, transfer or other disposition, other than a
sale, transfer or other disposition to an entity (x) which immediately following
such sale, transfer or other disposition owns, directly or indirectly, at least
50% of Company’s outstanding voting securities or (y) 50% or more of whose
outstanding voting securities is immediately following such sale, transfer or
other disposition owned, directly or indirectly, by Company. For purposes of the
foregoing clause, the sale of stock of a subsidiary of Company (or the assets of
such subsidiary) shall be treated as a sale of assets of Company; or     (vi)  
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of Company.

  (e)   Six-Month Delay. To the extent Employee is a “specified employee,” as
defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance promulgated
thereunder and any elections made by the Company in accordance therewith,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable during the
six-month period after separation from service, will be made during such
six-month period, and any such payment, distribution or benefit will instead be
paid on the first business day after such six-month period.

7



--------------------------------------------------------------------------------



 



     10. Non-Delegation of Employee’s Rights. The obligations, rights and
benefits of Employee hereunder are personal and may not be delegated, assigned
or transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
     11. Confidential Information. Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of Company and its
affiliates. Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of Company
and/or its affiliates, as the case may be. Employee will keep confidential, and
will not reproduce, copy or disclose to any other person or firm, any such
information or any documents or information relating to Company’s or its
affiliates’ methods, processes, customers, accounts, analyses, systems, charts,
programs, procedures, correspondence or records, or any other documents used or
owned by Company or any of its affiliates, nor will Employee advise, discuss
with or in any way assist any other person, firm or entity in obtaining or
learning about any of the items described in this Section 11. Accordingly,
Employee agrees that during the Employment Term and at all times thereafter he
will not disclose, or permit or encourage anyone else to disclose, any such
information, nor will he utilize any such information, either alone or with
others, outside the scope of his duties and responsibilities with Company and
its affiliates.
     12. Non-Competition.

  (a)   During Employment Term. Employee agrees that, during the Employment
Term, he will devote such business time, attention and energies reasonably
necessary to the diligent and faithful performance of the services to Company
and its affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with Company’s or its
affiliates’ principal business, nor solicit customers, suppliers or employees of
Company or affiliates on behalf of, or in any other manner work for or assist
any business which is a direct competitor with Company’s or its affiliates’
principal business. In addition, during the Employment Term, Employee will
undertake no planning for or organization of any business activity competitive
with the work he performs as an employee of Company, and Employee will not
combine or conspire with any other employee of Company or any other person for
the purpose of organizing any such competitive business activity.     (b)  
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of Company and its
affiliates as a result of his employment. The parties further acknowledge that
the scope of business in which Company and its affiliates are engaged as of the
Effective Date is national and very competitive and one in which few companies
can successfully compete. Competition by Employee in that business after the
Employment Term would severely injure Company and its affiliates. Accordingly,
for a period of one (1) year after Employee’s employment terminates

8



--------------------------------------------------------------------------------



 



      for any reason whatsoever, except as otherwise stated herein below,
Employee agrees: (1) not to become an employee, consultant, advisor, principal,
partner or substantial shareholder of any firm or business that directly
competes with Company or its affiliates in their principal products and markets;
and (2), on behalf of any such competitive firm or business, not to solicit any
person or business that was at the time of such termination and remains a
customer or prospective customer, a supplier or prospective supplier, or an
employee of Company or an affiliate. Notwithstanding any of the foregoing
provisions to the contrary, Employee shall not be subject to the restrictions
set forth in this Subsection 12(b) if: (i) Employee’s employment is terminated
by Company without Cause; (ii) Employee terminates employment for Good Reason;
or (iii) Employee’s employment is terminated as a result of Company’s
unwillingness to extend the Employment Term.

     13. Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to Company all records and documents of or
pertaining to Company or its affiliates and shall not make or retain any copy or
extract of any such record or document, or any other property of Company or its
affiliates.
     14. Improvements and Inventions. Any and all improvements or inventions
that Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of Company and its affiliates and not produced
within the scope of Employee’s employment hereunder, shall be the sole and
exclusive property of Company. Employee shall, whenever requested by Company,
execute and deliver any and all documents that Company deems appropriate in
order to apply for and obtain patents or copyrights in improvements or
inventions or in order to assign and/or convey to Company the sole and exclusive
right, title and interest in and to such improvements, inventions, patents,
copyrights or applications.
     15. Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that Company will not have
an adequate remedy at law in the event of a failure by Employee to abide by its
terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by Employee of any of the obligations of this
Agreement, Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel Employee to
perform as agreed herein. Employee hereby acknowledges that obligations under
Sections and Subsections 11, 12(b), 13, 14, 15, 16 and 17 shall survive the
termination of employment and be binding by their terms at all times subsequent
to the termination of employment for the periods specified therein. Nothing
herein shall in any way limit or exclude any other right granted by law or
equity to Company.
     16. Release. Notwithstanding any provision herein to the contrary, Company
may require that, prior to payment of any amount or provision of any benefit
under Section 9 (other than due to Employee’s death), Employee shall have
executed a complete release of Company and its affiliates and related parties in
such form as is reasonably required by Company, and any waiting periods
contained in such release shall have expired. With respect to any release
required to receive payments owed pursuant to Section 9, Company must provide
Employee with the

9



--------------------------------------------------------------------------------



 



form of release no later than seven (7) days after the Date of Termination and
the release must be signed by Employee and returned to Company, unchanged,
effective and irrevocable, no later than sixty (60) days after the Date of
Termination.
     17. No Mitigation. Company agrees that, if Employee’s employment hereunder
is terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder (other than pursuant to Subsection 9(a)(v) hereof) shall not be
reduced by any compensation earned by Employee as the result of employment by
another employer, by retirement benefits or otherwise.
     18. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and, except as expressly provided otherwise in this
Agreement) supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.
     19. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
     20. Successors. This Agreement may not be assigned by Employee. In addition
to any obligations imposed by law upon any successor to Company, Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. Failure of Company
to obtain such assumption by a successor shall be a material breach of this
Agreement. Employee agrees and consents to any such assumption by a successor of
Company, as well as any assignment of this Agreement by Company for that
purpose. As used in this Agreement, “Company” shall mean Company as herein
before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law.
     21. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     22. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly paid by the other party
its reasonable legal fees, court costs, litigation expenses, all as determined
by the court and not a jury, and such payment shall be made by the
non-prevailing party no later than the end of the Employee’s tax year following
the Employee’s tax year in which the payment amount becomes known and payable;
provided, however, that on or after a Change in Control,

10



--------------------------------------------------------------------------------



 



and following Employee’s termination of employment with the Company, if any
party finds it necessary to employ legal counsel or to bring an action at law or
other proceedings against the other party to interpret or enforce any of the
terms hereof, Company shall pay (on an ongoing basis) to Employee to the fullest
extent permitted by law, all legal fees, court costs and litigation expenses
reasonably incurred by Employee or others on his behalf (such amounts
collectively referred to as the “Reimbursed Amounts”); provided, further, that
Employee shall reimburse Company for the Reimbursed Amounts if it is determined
that a majority of Employee’s claims or defenses were frivolous or without
merit. Requests for payment of Reimbursed Amounts, together with all documents
required by the Company to substantiate them, must be submitted to Company no
later than ninety (90) days after the expense was incurred. The Reimbursed
Amounts shall be paid by Company within ninety (90) days after receiving the
request and all substantiating documents requested from Employee. The payment of
Reimbursed Amounts during Employee’s tax year will not impact the Reimbursed
Amounts for any other taxable year. The rights under this Section 22 shall
survive the termination of employment and this Agreement until the expiration of
the applicable statute of limitations.
     23. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If any covenant herein is
determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of Employee against Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Company of the covenants in this Agreement.
     24. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
     To Company:
Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel

11



--------------------------------------------------------------------------------



 



     To Employee:
Thomas L. Schilling
Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
     25. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     26. Tax Withholding. Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
Company is required to deduct pursuant to state, federal or local laws.
     27. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

                  LENDER PROCESSING SERVICES, INC.    
 
           
 
  By:
Name:   /s/ Jeffrey S. Carbiener
 
Jeffrey S. Carbiener    
 
  Its:   President and Chief Executive Officer    
 
                THOMAS L. SCHILLING    
 
                /s/ Thomas L. Schilling              

12